Citation Nr: 0022710	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
due to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to service 
connection for non-Hodgkin's lymphoma due to herbicide 
exposure.  In January 1997, following receipt of a statement 
from the veteran in which he clarified the basis of his claim 
for service connection for non-Hodgkin's lymphoma (a 
statement that also constitutes the Notice of Disagreement as 
to the claim), the RO denied entitlement to service 
connection for non-Hodgkin's lymphoma due to ionizing 
radiation.  The issue of entitlement to service connection 
for non-Hodgkin's lymphoma, notwithstanding the legal premise 
of the claim, has been developed for appellate review, and 
will accordingly be considered by the Board at this time.

In a September 1999 rating decision, the RO granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation therefor.  The veteran was notified 
of the assignment of that noncompensable rating, and of 
appellate rights and procedures, by means of a letter from 
the RO dated September 20, 1999.  The record does not reflect 
that a Notice of Disagreement pertaining to that matter has 
been received by VA.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has been diagnosed with non-Hodgkin's 
lymphoma.

3.  The veteran is shown to have been exposed to radiation 
during service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was incurred as a result of inservice 
exposure to radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records do not indicate the 
presence of non-Hodgkin's lymphoma, or problems or complaints 
that have been identified as symptomatic thereof.  The report 
of his separation medical examination, dated in June 1952, 
shows that he was clinically evaluated as normal for all 
pertinent systems, and does not note the presence of non-
Hodgkin's lymphoma, or symptoms thereof.

In May 1996, the veteran filed a claim for service connection 
for radiation exposure that he alleged occurred in 1949.  
Private medical records dated between 1992 and 1995 that were 
obtained in support in his claim show that he was accorded 
treatment for basal and squamous cell carcinomas.  In a 
statement dated in May 1996, he indicated that, between July 
1949 and September 1951, he served on an Air Force crew that 
maintained and cleaned B-29 bombers that performed weather 
reconnaissance flights, and that he sometimes flew on those 
missions.  He also indicated that, in addition to weather 
equipment, the planes had external equipment that would "pick 
up" any radiation or nuclear activity as they flew over 
Russian islands near Japan.

The report of a VA nuclear exposure examination, apparently 
conducted in November 1995, shows general findings and 
recommendations that include residual findings resulting from 
skin cancer treatment.  This report also notes the veteran's 
contentions that he had flown on airplanes that had equipment 
to "pick up" radiation dust particles over Russian islands 
near Japan, and indicates, in a different handwriting, 
"[e]xposed to radiation on airplane body."

In August 1996, the RO denied service connection for basal 
cell carcinoma as result of exposure to ionizing radiation.  
The veteran was notified of this decision, and of appellate 
rights and procedures, by means of a letter dated August 21, 
1996.

In a statement dated in November 1996, a private physician 
indicated that the veteran had been diagnosed with non-
Hodgkin's lymphoma in September 1996, and was currently being 
followed for that disorder.  In November 1996, the veteran 
requested service connection for non-Hodgkin's lymphoma due 
to exposure to herbicides.  This claim was denied by the RO 
in a rating decision issued in December 1996.  The veteran 
was notified of that decision, and of appellate rights and 
procedures, by means of a letter dated December 11, 1996; in 
that letter, the disorder denied was characterized as non-
Hodgkin's lymphoma, without further identification as to the 
purported source of that disorder.

In a statement received by VA in January 1997, the veteran 
indicated disagreement with the RO's December 1996 denial of 
service connection for non-Hodgkin's lymphoma, and explained 
that he was claiming that the manifestation of that disorder 
was due to exposure to radiation, rather than to herbicides.  
He also explained that he was "trying to...correct the 
condition (from Basal Cell Carcinoma which I understand is 
not recognized as due to radiation exposure) to Non-Hodgkin's 
Lymphoma which I understand IS recognized."  (Emphasis in 
original.)

A Statement of the Case that was issued in January 1997 
discusses the RO's denial of the veteran's claim for service 
connection for non-Hodgkin's lymphoma due to herbicide 
exposure, and sets forth the laws and regulations pertaining 
thereto.  In January 1997, the RO also denied service 
connection for non-Hodgkin's lymphoma as a result of exposure 
to ionizing radiation.  The veteran was notified of that 
decision by means of a letter dated January 16, 1997; the 
issue was again characterized solely as service connection 
for non-Hodgkin's lymphoma.  

An undated document identifies the veteran as a member of an 
association of former Air Force servicemen who served in the 
Pacific Tracking Air Weather Squadrons.  A copy of an 
organization roster as contained in the 514th Squadron 
History for October 1949, and a service extract dated in 
February 1951 that lists personnel assigned to the 514th 
Reconnaissance Squadron, show that the veteran had been 
assigned to that outfit on each occasion.

In an undated letter from the Assistant Chief Medical 
Director for Public Health and Environmental Hazards, 
Veterans Health Administration, Department of Veterans 
Affairs, it is noted that the VA Manual for the Ionizing 
Radiation Program does not specify that exposure to nuclear 
device testing is limited to U.S. testing, and that, "in the 
opinion of this office, exposed members of your organization 
[the Pacific Tracking Air Weather Squadron Association] would 
be eligible for the ionizing radiation health care services 
and the ionizing radiation registry examination."  

A document identified by the veteran as extracts from pilots' 
logs, which appears by its context to be more accurately 
characterized as an excerpt from a memoir written at least 40 
years after the fact, references equipment aboard 
reconnaissance planes that revealed radioactive material.  

In a September 1997 rating decision, the RO again denied 
service connection for non-Hodgkin's lymphoma as a result of 
exposure to ionizing radiation.  A Supplemental Statement of 
the Case issued in September 1997 references certain laws and 
regulations that pertain to service connection based on 
radiation exposure.

The report of a January 1998 VA examination indicates that 
the veteran had been diagnosed with non-Hodgkin's lymphoma in 
September 1996, that chemotherapy was last received in May 
1997, and that a bone marrow transplant had been accomplished 
in September 1997 with a good response.

In response to a request from the RO, the National Personnel 
Records Center advised, in February 1998, that a DD Form 1141 
(Record of Occupational Exposure to Ionizing Radiation) for 
the veteran was not on file.  

In a letter dated in May 1999, the Air Force Medical 
Operations Agency, Department of the Air Force, advised that 
there was no external or internal exposure data in the U.S. 
Air Force Master Radiation Exposure Registry for the veteran, 
or in any other information contained in records of 
occupational radiation exposure monitoring available to 
registry personnel.  

At a hearing held at the RO in August 1999, the veteran 
testified that he had served in an Air Force squadron that 
had tracked typhoons around the North Pacific, and which had 
also collected data on Russian nuclear testing.  The veteran 
at that time submitted excerpts from medical texts regarding 
occupational exposure to radiation.

In a letter dated in November 1999, the Director, 
Occupational Safety and Health Command, Air Force Technical 
Applications Center, Department of the Air Force, indicated, 
in pertinent part, as follows:

The Air Force Technical Applications 
Center has access to historical records 
that contain information relating to Air 
Weather Service participation in non-US 
nuclear debris collections....[W]e have the 
ability to correlate a veteran's 
participation in airborne nuclear debris 
sampling missions against non-US nuclear 
tests.  Unfortunately, the historical 
information does not include the names of 
those who participated.  However, the 
absence of such information does not 
infer the veteran was not engaged in 
radiation risk activities....[T]he fact the 
Air Force does not have a record of any 
external/internal radiation exposures on 
[the veteran] does not indicate he was 
not potentially exposed to radioactive 
debris....[T]he Air Force did not use the 
DD Form 1141 for dosimetry records, which 
may explain the negative reply to your 
inquiry.  We have received numerous 
reports by veteran aircrew and ground-
based maintenance personnel asserting 
they did not receive dosimetry, 
bioassays, or whole body counts as part 
of their participation in non-US nuclear 
debris collection missions.  [The 
veteran] was most likely a member of that 
population.

Our research conclusively reveals that 
the unit to which [the veteran] was 
assigned...was located in a geographic 
area conducive to the long-range 
detection of two Russian nuclear tests 
that occurred on 29 August 1949 and 24 
September 1951.  His military records and 
own accounts corroborate the performance 
of military duties in connection with 
aircraft used in direct support of 
airborne collections against non-US 
nuclear testing; hence, he can be 
considered a "participant in airborne 
nuclear debris collection missions 
against non-US tests."

II.  Legal analysis

Review of the evidence demonstrates that the veteran's claim 
for service connection for non-Hodgkin's lymphoma due to 
exposure to radiation is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  The evidence demonstrates that non-
Hodgkin's lymphoma, which is a disability for which service 
connection can be presumed if exposure to radiation under 
certain circumstances is shown, is currently manifested.  It 
also shows that the veteran is considered to have been 
exposed to radiation during service.  The Board accordingly 
finds that the veteran's claim is plausible.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  See also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), and Caluza v. Brown, 7 Vet. App. 
498, 504-06 (1995).  The Board's review of the evidence also 
reveals that all pertinent evidence has been developed, and 
that there are no additional records that the Board has been 
advised may be available. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  There are certain 
diseases that shall be service connected if they become 
manifest in a radiation-exposed veteran.  Among these 
diseases are lymphomas other than Hodgkin's disease; that is, 
non-Hodgkin's lymphoma is a disease for which service 
connection can be presumed.  38 C.F.R. § 3.309(d)(2)(x) 
(1999).  A "radiation-exposed veteran" is one who 
participated in a radiation-risk activity, which is deemed to 
encompass onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  Onsite 
participation encompasses the official operational period of 
an atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(d)(3) (1999).  It does 
not matter whether the nation conducting the test was the 
United States or another nation.  38 U.S.C.A. 
§ 1112(c)(3)(B)(i) (West Supp. 2000).

The medical evidence shows that non-Hodgkin's lymphoma was 
diagnosed in September 1996.  Under 38 C.F.R. § 3.309(d), 
unlike the provisions for other presumptively service-
connected conditions, there is no time within which the 
disease must be manifest to be presumptively service 
connected.  Lymphomas other than Hodgkin's disease may be 
presumptively service-connected under this section.  There is 
no question that the veteran meets this requirement.

The evidence also supports a finding that the veteran 
participated in a radiation-risk activity.  While the 
November 1999 letter from the Director, Occupational Safety 
and Health Command, Air Force Technical Applications Center, 
Department of the Air Force, indicates that it cannot be 
stated with absolute certainty that the veteran was a 
participant in airborne nuclear debris sampling missions, it 
also indicates that the absence of information in that regard 
does not mean that he was not engaged in radiation risk 
activities and that he "was most likely a member" of the 
population of veterans for whom radiation-exposure data was 
not collected.  In addition, it is indicated in this 
statement that the unit to which he was assigned was located 
in an area "conducive" to the long-range detection of Russian 
nuclear tests in August 1949 and September 1951, and that his 
records and accounts corroborate his participation in 
airborne nuclear debris collection missions against non-U.S. 
tests.  While his service personnel records have not been 
obtained, he has provided two unit rosters.  One of them 
shows that he was a member of the 514th Reconnaissance 
Squadron on October 1, 1949.  This is within six months of 
the Russian nuclear test that, according to the Department of 
the Air Force, occurred on August 29, 1949.  Under 38 C.F.R. 
§ 3.309(d)(3)(iv)(B), onsite participation includes presence 
at the test site during the six month period following the 
official operational period of an atmospheric nuclear test to 
perform official military duties.  Accordingly, there is 
sufficient evidence, that is, it is at least in equipoise, 
that the veteran may be considered an onsite participant in a 
radiation-risk activity, and may therefore be considered a 
radiation-exposed veteran for purposes of 38 U.S.C.A. 
§ 1112(c)(3) and 38 C.F.R. § 3.309(d).

There is no evidence that any of the provisions of 38 C.F.R. 
§ 3.307, whereby the presumptions set forth in 38 C.F.R. 
§ 3.309 can be rebutted, are satisfied.

In denying the veteran's claim, the RO noted that it had been 
unable to obtain any dose estimate of the veteran's exposure, 
and that it could not, therefore, refer his claim for Central 
Office consideration.  In reaching this conclusion, it relied 
upon the provisions of 38 C.F.R. § 3.311.  There are three 
ways in which a veteran seeking service connection for a 
disability claimed secondary to radiation exposure in service 
may establish service connection.  See Hardin v. West, 11 
Vet. App. 74 (1998).  The first is through the presumptive 
provisions of 38 C.F.R. § 3.309(d).  This regulation does not 
require a dose estimate.  It requires only that the veteran 
be a radiation-exposed veteran, develop one of the listed 
conditions at any time post-exposure, and that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 be satisfied.  
Under this regulation, sufficient evidence must be presented 
of both the listed disease and the requisite participation in 
a radiation-risk activity.

The second way in which service connection for a radiogenic 
disease may be established is under the provisions of 38 
C.F.R. § 3.311.  This regulation does require a dose 
estimate, but it also provides that presence at a site will 
be presumed for participants claiming participation in 
atmospheric weapons tests.  The list of diseases considered 
radiogenic under this regulation includes diseases that are 
not listed under 38 C.F.R. § 3.309(d).  As the veteran's case 
falls within the parameters of 38 C.F.R. § 3.309(d), it is 
not necessary to consider 38 C.F.R. § 3.311.

The third way in which service connection for radiogenic 
disease may be established is through showing direct service 
connection.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).  Consideration of this potential basis for service 
connection is unnecessary where the veteran has radiation-
risk activity and is a radiation-exposed veteran and has 
developed a disease listed in 38 C.F.R. § 3.309(d).

Accordingly, the Board finds that it is at least as likely as 
not that the veteran participated in a radiation-risk 
activity, and thereby is to be considered a radiation-exposed 
veteran, as that term is defined at 38 C.F.R. 
§ 3.309(d)(3)(i) (1999).  As discussed above, the provisions 
of 38 C.F.R. § 3.309(d) stipulate, essentially, that non-
Hodgkin's lymphoma shall be service connected when manifested 
in a radiation-exposed veteran.  This presumption is 
satisfied in this case.  Service connection for non-Hodgkin's 
lymphoma due to radiation exposure is therefore appropriate.



ORDER

Service connection for non-Hodgkin's lymphoma due to exposure 
to radiation is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

